DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Inventions
Elected claims 1-11 are allowable.  Claims 12-20, drawn to an invention non-elected without traverse pursuant to the response filed 04/28/2021, include all the limitations of an allowable generic claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Inventions I and II, as set forth in the Office action mailed on 03/15/2021, is hereby withdrawn and claims 12-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Comment – Drawings
The drawings are objected to because in Fig. 2, the bond lines in each of the depicted structural formulae are too light to permit adequate reproduction.  See 37 CFR 1.84(l).  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The instant application has been amended as follows:
	
Claim 12, first line: “claims” has been changed to –claim--.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Brown et al (US 8283002 B2) is cited as of interest regarding compositions, comprising, in one embodiment, copolymers comprising repeat units represented by: --(O—Ar1)-- (XIII) and –(O—R1--O—Ar2--O—R2)-- (II) wherein, Ar1 is an arylamine, Ar2 is an aryl, and R1 and R2 are independently selected 1-C10 fluorinated alkyls; and at least one solvent (col. 24, line 54 et seq.).  Example 1 thereof illustrates an embodiment of such copolymer by detailing the synthesis of poly(TPD-TFVBPA): 

    PNG
    media_image1.png
    399
    1122
    media_image1.png
    Greyscale

The citation neither teaches a copolymer wherein the fluorinated alkeneoxy repeat unit contains a “first ligand” as in the present invention nor provides any indication that an –O-- bridge bond of the polymerized unit will be part of a “second ligand” contained by the TPD moiety when the polymerized unit is broken at the bridge bond.  
	Lee et al (US 7651790 B2) is cited as of interest regarding a bipolar compound represented by formula I: A—C—B, where A is a hole transport unit, B is an electron transport unit, and C is a bond or a linking group (col. 1, line 62 et seq.).  The bipolar compound is concretely represented by: 
	
    PNG
    media_image2.png
    421
    542
    media_image2.png
    Greyscale
(col. 6)
The citation does not teach the present invention, in particular, a polymer comprising a plurality of polymerized units, each of the polymerized units comprising a hydrophobic structure and a carrier transport structure, wherein the hydrophobic structure is linked to the carrier transport structure via a bridge bond containing a functional atom; the hydrophobic structure is provided with a first ligand; and carrier transport monomer containing a second ligand are generated, wherein the second ligand comprises the functional atom, and the second ligand is stronger than the first ligand in coordination activity. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are deemed to distinguish over the closest prior art as represented by CN 107325276 A (‘CN ‘276’).  
CN ‘276 discloses a polymer having hole-electron transport, a preparation method and an application, the polymer comprising a triphenylamine and benzophenone polymer having a carbazole ring structure as a side chain or a triphenylamine and diphenylsulfone polymer having a carbazole ring structure as a side chain. The structural formula of the triphenylamine and benzophenone polymer having a carbazole ring structure as a side chain is:

    PNG
    media_image3.png
    186
    482
    media_image3.png
    Greyscale

And the structural formula of the triphenylamine and diphenylsulfone polymer having a carbazole ring structure as a side chain is:
	
    PNG
    media_image4.png
    179
    473
    media_image4.png
    Greyscale

the hydrophobic structure is provided with a first ligand; and when the polymerized unit is broken at the bridge bond, a hydrophobic monomer containing the first ligand and a carrier transport monomer containing a second ligand are generated, wherein the second ligand comprises the functional atom, and the second ligand is stronger than the first ligand in coordination activity.”  (Claim 1; Claim 8, lines 4-10 and Claim 13, lines 5-13)
Furthermore, as of the date of this Notice of Allowability, the Office has not located or identified any reference that can be used singularly or in combination with another reference including CN ‘276 to render the present invention anticipated or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-20 are deemed to define allowable subject matter, and passed to issue. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-05-21





.